UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05970 Cash Account Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 4/30 Date of reporting period: 4/30/2015 ITEM 1. REPORT TO STOCKHOLDERS This N-CSR filing contains the annual reports relating to the classes of the following series of the registrant: Government & Agency Securities Portfolio and Tax-Exempt Portfolio — Service Shares Government & Agency Securities Portfolio — Deutsche Government Cash Institutional Shares and Government Cash Managed Shares Government & Agency Securities Portfolio — Deutsche Government & Agency Money Fund Tax-Exempt Portfolio — Deutsche Tax-Exempt Cash Institutional Shares and Tax-Exempt Cash Managed Shares Tax-Exempt Portfolio — Deutsche Tax-Exempt Money Fund Tax-Exempt Portfolio — Tax-Free Investment Class Tax-Exempt Portfolio — Deutsche Tax-Free Money Fund Class S April 30, 2015 Annual Report to Shareholders Cash Account Trust Service Shares Government & Agency Securities Portfolio Tax-Exempt Portfolio Contents 3 Portfolio Management Review Government & Agency Securities Portfolio 7 Portfolio Summary 8 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights Tax-Exempt Portfolio 19 Portfolio Summary 20 Investment Portfolio 26 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Information About Each Fund's Expenses 48 Tax Information 49 Other Information 50 Advisory Agreement Board Considerations and Fee Evaluation 59 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit deutschefunds.com. We advise you to consider a fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about each fund. Please read the prospectus carefully before you invest. An investment in these funds is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain a fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on a fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares in a fund may have a significant adverse effect on the share prices of all classes of shares within that fund. See the prospectus for specific details regarding each fund's risk profile. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the funds' most recent month-end performance. The 7-day current yield refers to the income paid by the funds over a 7-day period expressed as an annual percentage rate of each fund's shares outstanding. Yields fluctuate and are not guaranteed. Over the past 12 months, rate levels within the money market yield curve — including short-term money market rates — fluctuated based on varying economic reports, investors' interest rate expectations, geopolitical uncertainty and evolving U.S. Federal Reserve Board (the Fed) statements. Near the end of 2014, positive employment and GDP figures accelerated expectations for higher rates, and short-term money market rates rose in response. In March 2015, the Fed removed the word "patient" from its statement regarding the timing of a possible rate hike. But at the same time, the Fed gave itself the flexibility to wait until the appropriate time for an increase in the federal funds rate from its current near-zero level. The Fed's "dovish" tone in March caused U.S. interest rates to decline across the board as expectations for the initial fed funds rate hike were pushed back. However, despite temporary conditions, such as harsh winter weather, that many said were to blame for disappointing first quarter 2015 U.S. GDP growth, in April the Fed indicated it anticipates that U.S. economic conditions will improve. This set the stage for a possible rate hike in the second half of the year. Positive Contributors to Fund Performance We were able to maintain a competitive yield during the period. Government & Agency Securities Portfolio seeks to provide maximum current income consistent with stability of capital. In the case of the Government & Agency Securities Portfolio, with short-maturity yields at record low levels, we pursued a "laddered" strategy: The fund held a large percentage of portfolio assets at various points along the yield curve for relative yield, flexibility and liquidity purposes, from overnight agency repurchase agreements to six-month agency securities. At the same time, we purchased six-month-to-one-year agency and Treasury floating-rate and fixed-rate securities to take advantage of more attractive rates within that portion of the yield curve. Tax-Exempt Portfolio seeks to provide maximum current income that is exempt from federal income taxes to the extent consistent with stability of capital. For the Tax-Exempt Portfolio, we sought to preserve a balance of liquidity and high quality by maintaining strong positions in "put" bonds and variable-rate securities during the period. (The interest rate of variable-rate securities adjusts periodically based on indices such as the Securities Industry and Financial Market Association Index of Variable Rate Demand Notes. Because the interest rates of these instruments adjust as market conditions change, they provide flexibility in an uncertain interest rate environment.) The fund also participated in commercial paper offerings at attractive yields with maturities laddered along the maturity spectrum in case of an earlier-than-expected Fed rate hike. Fund Performance (as of April 30, 2015) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in these funds is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the funds. 7-Day Current Yield Government & Agency Securities Portfolio — Service Shares %* Tax-Exempt Portfolio — Service Shares %* Equivalent Taxable Yield %** Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the funds over a 7-day period expressed as an annual percentage rate of the funds' shares outstanding. For the most current yield information, visit our Web site at deutschefunds.com. * The investment advisor has agreed to voluntarily waive fees/reimburse expenses. This waiver may be changed or terminated at any time without notice. ** The equivalent taxable yield allows you to compare with the performance of taxable money market funds. For the Tax-Exempt Portfolio, the equivalent taxable yield is based upon the marginal income tax rate of 43.4%. Income may be subject to local taxes and, for some investors, the alternative minimum tax. Negative Contributors to Fund Performance For both funds, the types of securities that we invested in tended to have lower yields than issues carrying more risk. We preferred to be cautious during a time of market uncertainty. In the end this may have cost the funds some yield, but we believe that this represented a prudent approach to preserving principal. Outlook and Positioning Within the money markets, the current balance of tight supply and heavy demand will most likely persist for the foreseeable future. These technical market conditions will most likely keep yields very low throughout the one-day-to-one-year money market yield curve maturity spectrum until the Fed begins to increase short-term rates. We continue our insistence on the highest credit quality within the funds. We also plan to maintain our conservative investment strategies and standards under the current market conditions. We continue to apply a careful approach to investing on behalf of the funds and to seek competitive yield for our shareholders. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of each fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know A repurchase agreement, or "overnight repo," is an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually at a stated time. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. A "put" bond allows an investor to require the issuer to repurchase the bond at a specified date before its maturity. The Securities Industry and Financial Market Association Index of Variable Rate Demand Notes is a weekly high-grade market index consisting of seven-day, tax-exempt, variable-rate demand notes produced by Municipal Market Data Group. Actual issues are selected from Municipal Market Data's database of more than 10,000 active issues. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Portfolio Summary (Unaudited) Investment Portfolio as of April 30, 2015 Government & Agency Securities Portfolio Principal Amount ($) Value ($) Government & Agency Obligations 48.6% U.S. Government Sponsored Agencies 46.8% Federal Farm Credit Bank: 0.1%*, 5/13/2015 0.12%*, 8/4/2015 0.13%**, 4/8/2016 0.158%**, 3/3/2016 0.158%**, 5/5/2016 0.2%**, 7/8/2016 0.311%*, 3/24/2016 Federal Home Loan Bank: 0.06%*, 5/21/2015 0.07%*, 5/12/2015 0.085%*, 8/3/2015 0.09%*, 5/26/2015 0.09%*, 6/19/2015 0.095%*, 9/2/2015 0.1%, 9/23/2015 0.105%*, 8/12/2015 0.125%, 9/2/2015 0.128%**, 6/5/2015 0.135%*, 8/14/2015 0.16%*, 11/2/2015 0.16%*, 11/9/2015 0.17%*, 9/4/2015 0.18%, 10/27/2015 0.18%*, 11/2/2015 0.18%, 11/4/2015 0.19%, 9/3/2015 0.19%*, 1/20/2016 0.301%*, 2/12/2016 0.301%*, 2/19/2016 0.301%*, 3/8/2016 0.301%*, 3/11/2016 0.375%, 2/19/2016 0.5%, 11/20/2015 Federal Home Loan Mortgage Corp.: 0.055%*, 6/18/2015 0.1%*, 5/20/2015 0.105%*, 7/23/2015 0.115%*, 5/19/2015 0.12%*, 6/1/2015 0.13%*, 5/13/2015 0.13%*, 9/1/2015 0.14%*, 5/14/2015 0.14%*, 9/17/2015 0.15%*, 7/10/2015 0.18%*, 11/12/2015 0.2%*, 11/16/2015 0.251%*, 12/7/2015 4.375%, 7/17/2015 Federal National Mortgage Association: 0.08%*, 5/1/2015 0.09%*, 6/3/2015 0.09%*, 7/2/2015 0.1%*, 5/21/2015 0.11%*, 5/18/2015 0.11%*, 6/15/2015 0.13%*, 9/2/2015 0.16%*, 8/3/2015 0.166%**, 10/21/2016 U.S. Treasury Obligations 1.8% U.S. Treasury Floating Rate Notes: 0.07%**, 1/31/2016 0.095%**, 7/31/2016 Total Government & Agency Obligations (Cost $1,805,558,561) Repurchase Agreements 48.9% Barclays Capital, 0.09%, dated 4/30/2015, to be repurchased at $100,000,250 on 5/1/2015 (a) BNP Paribas, 0.11%, dated 4/30/2015, to be repurchased at $162,000,495 on 5/1/2015 (b) Citigroup Global Markets, Inc., 0.11%, dated 4/30/2015, to be repurchased at $250,000,764 on 5/1/2015 (c) HSBC Securities, Inc., 0.11%, dated 4/30/2015, to be repurchased at $100,000,306 on 5/1/2015 (d) JPMorgan Securities, Inc., 0.12%, dated 4/30/2015, to be repurchased at $100,000,333 on 5/1/2015 (e) Merrill Lynch & Co., Inc., 0.1%, dated 4/30/2015, to be repurchased at $190,000,528 on 5/1/2015 (f) Merrill Lynch & Co., Inc., 0.12%, dated 4/30/2015, to be repurchased at $100,000,333 on 5/1/2015 (g) Morgan Stanley & Co., Inc., 0.09%, dated 4/30/2015, to be repurchased at $100,000,250 on 5/1/2015 (h) The Goldman Sachs & Co., 0.1%, dated 4/30/2015, to be repurchased at $100,000,278 on 5/1/2015 (i) Wells Fargo Bank, 0.1%, dated 4/30/2015, to be repurchased at $164,000,456 on 5/1/2015 (j) Wells Fargo Bank, 0.12%, dated 4/30/2015, to be repurchased at $451,001,503 on 5/1/2015 (k) Total Repurchase Agreements (Cost $1,817,000,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $3,622,558,561)† Other Assets and Liabilities, Net Net Assets * Annualized yield at time of purchase; not a coupon rate. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of April 30, 2015. † The cost for federal income tax purposes was $3,622,558,561. (a) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Note 4/30/2022 U.S. Treasury STRIPS Zero Coupon 8/15/2015– 11/15/2043 Total Collateral Value (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Farm Credit Bank 0.182–3.42 6/27/2016– 1/14/2030 Federal Home Loan Bank 0.4–3.3 3/9/2016– 8/27/2032 Federal Home Loan Mortgage Corp. Zero Coupon– 5.0 6/29/2015– 10/2/2019 Federal National Mortgage Association 0.375–6.0 5/272015– 4/18/2036 U.S. Treasury Bills Zero Coupon 7/30/2015– 10/29/2015 U.S. Treasury Bond 11/15/2026 U.S. Treasury Notes 2.25–2.625 2/29/2016– 3/31/2021 U.S. Treasury STRIPS Zero Coupon 2/15/2021– 8/15/2032 U.S. Treasury Inflation-Indexed Notes 1.375–2.5 1/15/2020– 1/15/2029 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bond 2/15/2044 U.S. Treasury Notes 2.75–3.375 2/28/2018– 11/15/2019 Total Collateral Value (d) Collateralized by $95,571,187 Government National Mortgage Association, with various coupon rates from 3.5–4.0%, with various maturities of 9/15/2042–4/20/2045 with a value of $102,002,100. (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. — Interest Only 2.5–6.0 1/15/2024– 4/15/2043 Federal National Mortgage Association 6/25/2026 Federal National Mortgage Association — Interest Only 3.0–6.0 11/25/2028– 3/25/2045 Total Collateral Value (f) Collateralized by $188,821,300 U.S. Treasury Notes, with various coupon rates from 0.5–2.375%, with various maturities of 9/30/2016–8/15/2024 with a value of $193,800,091. (g) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bond 5/15/2037 U.S. Treasury STRIPS Zero Coupon 11/15/2034 Total Collateral Value (h) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 2.0–10.0 11/1/2015– 4/1/2045 Federal National Mortgage Association 4.5–5.5 10/1/2035– 7/1/2041 Total Collateral Value (i) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 0.00–8.356 4/1/2025– 4/15/2045 Federal National Mortgage Association 5.739–8.0 12/1/2026– 11/25/2042 Total Collateral Value (j) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) U.S. Treasury Bill Zero Coupon 6/25/2015 U.S. Treasury Notes 2/28/2019– 10/31/2019 Total Collateral Value (k) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Mortgage Corp. 3.0–3.5 4/1/2030– 3/1/2042 Federal Home Loan Mortgage Corp. — Interest Only 2.5–4.5 4/15/2026– 2/15/2043 Federal National Mortgage Association 4/1/2040– 4/1/2045 Federal National Mortgage Association — Interest Only 3.0–10.08 5/25/2022– 1/25/2044 Total Collateral Value Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of April 30, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (l) $
